 1   Susan St. Vincent
     Legal Officer
 2   NATIONAL PARK SERVICE
 3   Legal Office
     P.O. Box 517
 4   Yosemite, California 95389                       `
     Telephone: (209) 372-0241
 5

 6
                                      UNITED STATES DISTRICT COURT
 7
                                 EASTERN DISTRICT OF CALIFORNIA
 8

 9
      UNITED STATES OF AMERICA,                           DOCKET NO. 6:18-mj-0030-JDP
10
                         Plaintiff,
11                                                        MOTION TO VACATE REVIEW
             v.                                           HEARING AND NOTICE OF
12                                                        WITHDRAWAL OF STATEMENT OF
      SERJIO PEREZ,                                       ALLEGED PROBATION VIOLATION(S);
13                                                        AND ORDER THEREON
                         Defendant.
14

15

16

17         Defendant PEREZ plead guilty to Driving With a Suspended License on June 26, 2018 and
18   was sentenced to 12 months of unsupervised probation with the conditions he pay a $600 fine by
19   July 26, 2018, attend Alcoholics Anonymous (“AA”) meetings two times each week (beginning on
20   the week of July 1, 2018) for 10 months and provide proof of attendance prior to his first review
21   hearing, obey all laws, report all new violations of the law to the Court, and appear personally for
22   a probation review hearing on November 19, 2019.
23          On November 18, 2109 the Government filed a Notice of Probation Violation alleging
24   PEREZ had failed to provide proof of attendance at AA and had failed to pay the fine. The
25   Government has subsequently been provided proof PEREZ attended AA in Stockton. Mr. Perez
26   did not provide proof of AA 2 x weekly, but did provide a statement signed by an AA moderator
27   who verified she recognized PEREZ from his attendance at meetings on Wednesday and Friday.
28
                                                          1
 1   The Government has also received proof the fine has been paid in full. Given the substantial

 2   compliance with the terms of his probation, the Government herewith withdraws its Allegation of

 3   Alleged Probation Violation again PEREZ. The Government further requests the initial

 4   appearance on the probation violation set for December
                                                     `      17, 2019 be vacated, and that probation

 5   terminate at this time. The Defendant is in agreement with this request.

 6

 7   Dated: December 16, 2019                              /s/ Susan St. Vincent
                                                           Susan St. Vincent
 8                                                         Legal Officer
 9                                                         Yosemite National Park, CA

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
 1                                         ORDER
 2            Upon application of the United States, good cause having been shown therefor, the

 3   Statement of Alleged Probation Violation(s) in U.S. v. Perez, 6:18-mj-0030-JDP, filed on
     November 18, 2019, is withdrawn. The initial appearance scheduled for December 17, 2019 is
 4                                                 `
     vacated and probation is terminated
 5

 6
     IT IS SO ORDERED.
 7

 8
     Dated:      December 17, 2019
 9                                                     UNITED STATES MAGISTRATE JUDGE

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       3
